DETAILED ACTION
This is the response to applicant’s amendment action regarding application number 15/198,521 filed June 30, 2016.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after Mach 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
The amendment filed September 13, 2022 has been entered. Examiner acknowledges receipt of Amendments to Application 15/198,521, which include: Amendments to the Claims, and Remarks containing Applicant’s amendments.
Regarding Applicant’s Remarks and Amendments to the Claims, Examiner acknowledges Applicant has amended Claims 1, 10, and 22, with new Claims 30-31 being added. Claims 1-31 remain pending in the application.

Response to Arguments
Examiner acknowledges receipt of Arguments to Application 15/198,521, which include: Remarks containing Applicant’s arguments.
Regarding Applicant’s Remarks for Claims 1-4 and 6-9 under 35 U.S.C. 103 as being unpatentable over Fu, Yao, U.S. PGPUB 2016/0357704, filed 5/27/2016 [hereafter referred as Fu] in view of Sabotta, Christopher, Advantages and challenges of programming the Micron Automata Processor, 2013, Iowa State Graduate Theses and Dissertations, 13613 [hereafter referred as Sabotta], in further view of Pandya, Ashish A., U.S. PGPUB 2008/0140661, published 6/12/2008 [hereafter referred as Pandya], in even further view of McMillen, Robert J., U.S. PGPUB 2009/0172001, published 7/2/2009 [hereafter referred as McMillen], in even further view of Roy, lndranil, Algorithmic Techniques for the Micron Automata Processor, Doctoral Thesis, Georgia Institute of Technology, August 2015 [hereafter referred as Roy], in even further view of Roy et al., Finding Motifs in Biological Sequences using the Micron Automata Processor, IEEE 28th International Parallel & Distributed Processing Symposium, 2014, [hereafter referred as Roy II]; for Claim 5 under 35 U.S.C. § 103 as being unpatentable over Fu in view of Sabotta, in further view of Pandya, in even further in view of Dlugosch, Paul et al., An Efficient and Scalable Semiconductor Architecture for Parallel Automata Processing, December 2014, IEEE Transactions on Parallel and Distributed Systems, Vol. 25, No. 12 [hereafter referred as Dlugosch], in even further view of Roy II; for Claims 10-14 and 19-20 under 35 U.S.C. § 103 as being unpatentable over Fu in view of Sabotta, in further view of Pandya, in even further view of Dlugosch, in even further view of McMillen, in even further view of Roy, in even further view of Roy II; for Claims 15-18 under 35 U.S.C. § 103 as being unpatentable over Fu in view of Sabotta, in further view of Pandya, in even further view of McMillen, in even further view of Roy, in even further view of Roy II as applied to Claim 10; in even further view of Fritchman, Barry Lynn, U.S. Patent 6,785,677, issued 8/31/2004 [hereafter referred as Fritchman]; for Claim 21 under 35 U.S.C. § 103 as being unpatentable over Fu in view of Sabotta, in further view of Pandya, in even further view of McMillen, in even further view of Roy, in even further view of Roy II as applied to Claim 10; in even further view of Mabroukeh et al., A Taxonomy of Sequential Pattern Mining Algorithms, November 2010 [hereafter referred as Mabroukeh]; for Claims 22-23, 26, and 28-29 under 35 U.S.C. § 103 as being unpatentable over Dlugosch in view of Sabotta, in further view of Pandya, in even further view of McMillen, in even further view of Roy, in even further view of Roy II; for Claim 24 under 35 U.S.C. § 103 as being unpatentable over Dlugosch in view of Sabotta, in further view of Pandya, in even further view of McMillen, in even further view of Roy, in even further view of Roy II, in even further view of Fu; and for Claims 25 and 27 under 35 U.S.C. § 103 as being unpatentable over Dlugosch in view of Pandya, in further view of Sabotta, in even further view of McMillen, in even further view of Roy, in even further view of Roy II, in even further view of Fritchman, Examiner acknowledges Applicant’s arguments and have considered them, but they are moot because the new ground of rejections do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner’s analysis of the claims with respect to the updated art references and corresponding claim mappings are provided in the relevant sections indicated below.

Claim Objections
Claims 1, 10, 22, and 30-31 are objected to 
because of the following informalities:
Claims 1, 10, 22: All three claims recite the following newly introduced limitation “wherein a set delimiter is added between two adjacent strings converted from two adjacent sets in a sequence of sets”. The term “a sequence of sets” in relation to an earlier recited limitation that serves as the antecedent for the term (“wherein the plurality of hierarchical patterns include continuous or discontinuous sequences of sets, continuous or discontinuous sequences of sequences, or sets of continuous or discontinuous sequences in the datasets”) is part of an exclusive ‘OR’ limitation that does not require the recited “sequence of sets” to be present. Hence, for the purposes of examination, Examiner will interpret this newly introduced limitation as being applied to all sequences recited in the earlier limitation (i.e., not just those sequences that are part of sequences of sets), such that this limitation recites “wherein a set delimiter is added between two adjacent strings converted from two adjacent sets in a sequence”. Appropriate correction is required.
Claim 30: The following claim limitation should be corrected as: “… the set delimiter[[s]]is counted in the encoded pattern length.”.  Appropriate correction is required.
Claim 31: The following claim limitation should be corrected as: “… other entries in the multiple entries are blocked.”. Appropriate correction is required.

Claim Interpretation
Applicant has amended the independent claims to include the newly introduced limitation: “wherein a set delimiter is added between two adjacent strings converted from two adjacent sets in a sequence of sets”. Examiner points out that Applicant’s disclosure does not use the term “two adjacent sets” to describe the relationship between sets in sequence. Examiner points out that Applicant’s specification p.15 lines 7-14 describe the presence of discontinuous items as being part of a sequence, where these discontinuous items represent irrelevant/infrequent itemsets in between interesting (i.e., relevant) itemsets. A person having ordinary skill in the art would then interpret that a sequence containing relevant/frequent items would represent a continuous sequence, where each of these relevant/frequent items within the sequence are adjacent to each other. Hence, for the purposes of examination, Examiner interprets the term “two adjacent sets” as indicating the presence of at least two relevant/frequent itemsets within a continuous sequence.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 30-31 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Fu, Yao, U.S. PGPUB 2016/0357704, filed 5/27/2016 [hereafter referred as Fu] in view of Sabotta, Christopher “Advantages and challenges of programming the Micron Automata Processor,” 2013, Iowa State Graduate Theses and Dissertations, 13613 [hereafter referred as Sabotta], in further view of Gao et al., U.S. PGPUB 2009/0083294, published 3/26/2009 [hereafter referred as Gao], in even further view of Borkar et al., Automatic Segmentation of text into structured records, ACM SIGMOD 2001 May 21-24 2001, ACM 2001 [hereafter referred as Borkar], in even further view of Roy, Indranil, "Algorithmic Techniques for the Micron Automata Processor," Doctoral Thesis, Georgia Institute of Technology, August 2015 [hereafter referred as Roy], in even further view of Roy et al., Finding Motifs in Biological Sequences using the Micron Automata Processor, IEEE 28th International Parallel & Distributed Processing Symposium, 2014 [hereafter referred as Roy II].
Regarding amended Claim 1, 
Fu teaches 
(Currently Amended) A processor for discovering a plurality of hierarchical patterns in datasets, 
… the processor comprises a plurality of functional elements comprising: a plurality of state transition elements (Examiner’s note: Fu teaches one or more automata processors including various functional components including state transition elements (STEs) that are used to store and process structured and unstructured data patterns (Fu Figure 1, [0023] “… the automata processor(s) 30 may include various functional components, which may be referred to hereinafter as "elements" or "state transition elements" that may … be woven into the hierarchy of routing matrices of the automata processor(s) 30 and may be used to store and process structured and unstructured data patterns …”; Figure 3, element 58 and [0028]; and Figure 4, [0031]: “… the automata processor(s) 30 may include various “state transition elements” or STEs … FIG.4 depicts a state transition element (STE) memory array 58, which may include an example STE 60 …”).) …
… a plurality of counters (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites logic components that perform counting, which is a form of addition. Fu teaches a number of processing structures within the one or more automata processors that are associated with the state transition memory array, including accumulator circuitry to perform arithmetic functions including addition, where these processing structures including accumulator circuitry performing arithmetic functions including addition correspond to a plurality of counters (Fu Figure 1, [0028]: “… a number of processing structures, which may include accumulator circuitry and may be used to perform … arithmetic functions … the automata processor(s) 30 may include arithmetic logic unit (ALU circuitry) … and/or a combinational logic blocks that may be used to execute instructions by performing arithmetic functions such as … addition … As illustrated in FIG.3, the automata processor(s) 30 may include a routing matrix structure 52 that may be communicatively coupled to a state transition element (STE) memory array (e.g., logic blocks 54 … )”).) …
… adding and using … place-holders to reduce automata design space for candidate sequential patterns (Examiner’s note: Fu teaches improving utilization of transition pattern symbol memory and reducing array size of STEs by encoding sequential position information together with data pattern symbols to generate a position encoded pattern, where the states and transitions from an initial automaton also match these position encoded patterns, and hence may be merged into another automaton containing a relatively low number of states and transitions. These sequential position information encodings associated with the data patterns represent place-holders. Hence, the process of encoding sequential position information with the data pattern symbols and matching these position information encodings with the respective states to produce an automaton with a smaller number of states and transitions correspond to adding and using place-holders to reduce automata design space for candidate sequential patterns (Fu [0034]: “… it may be useful to utilize the STEs … with a number of encoding techniques and automata processing embodiments to improve utilization of translation pattern symbol memory … and reduce array size of STEs when identifying data patterns … the automata processor(s) 30 … may encode sequential position information together with data pattern symbols to generate a position encoded pattern by which to compare data patterns and identify data patterns programmed on the automata processor(s) 30 … As the position encoded patterns and data symbols include position information, the states and transitions representing position information to identify sequential data patterns may be merged into a single or relatively low number of states and transitions with respect to each STE …”; Figures 6-7, [0038]-[0039]: “… utilizing the present embodiments, the aforementioned data pattern “ab[c]d” example as discussed above with respect to FIG. 6 may be performed utilizing the STEs 84 and 86 as illustrated in FIG. 7 … the STE 84 (e.g., “%param1”) may be set to recognize the position encoded symbols (0), (5), and 10. Similarly, STE 86 (e.g., “%param2”) … may be set to recognize symbol “(15)”. Thus, when the position encoded data pattern “(0)(5)(10)(15)” representing “ab[c]d” is input into the STE 84, the first “(0)” will match the data of the STE 84 … The second symbol “(5)” may still match the STE 84 … the third input symbol “(10)” may also keep the STE 84 … The last symbol “(15)” in the position encoded data pattern may match only the STE 86 …”; and [0062]: “… this presently discussed technique may reduce the graph size to solve the previously discussed example with a graph size reduction rate of C/M …”).) …
While Fu teaches an automata processor containing a plurality of state transition elements and counters, Fu does not explicitly teach
… wherein the processor is capable of replacement of symbol sets of the plurality of state transition elements and threshold values of the plurality of counters …
… wherein the plurality of counters are configured to work with the plurality of state transition elements to increase space efficiency of automata implementation …
Sabotta teaches 
… wherein the processor is capable of replacement of symbol sets of the plurality of state transition elements and threshold values of the plurality of counters (Examiner’s note: Under its broadest reasonable interpretation in light of Applicant’s specification p.23 lines 13-14, the term “replacement of symbol sets” broadly indicates a series of memory writes, and hence this limitation broadly recites the processor containing a plurality of state transition elements and counter values containing threshold values, where these elements on the processor are capable of writing received input data patterns (symbol sets) into the processor. Sabotta teaches an automata processor containing state transition elements and counter elements containing target count values (representing threshold values), where the received input data patterns are written into and processed by these elements according to a symbol cycle (Sabotta p.12 Sections 3.1.1.1 State transition element: “… An STE directly models an NFA state and is processed for each character of input in what is known as a symbol cycle …”; and p.12 3.1.1.2 Counter element: “… counter elements activate when a configurable count is reached … when the defined target is reached, the counter drives its outgoing connections … counter elements driven by STEs are processed in the same symbol cycle as the driving STE.”). Sabotta further teaches the symbol cycle represents an update state rate (measured in nanoseconds) for modeled non-deterministic finite automata (NFA) using the state transition elements to hold the input data patterns for a modeled NFA, with the associated counter elements providing target counter thresholds to model the pattern counts within a NFA. Hence, this symbol cycle represents a write cycle for these state transition elements and counter elements, and thus corresponds to a capability of writing received input data patterns (symbol sets) into the processor (Sabotta p.7 Section 2.3 1st-2nd paragraphs: “The entire Automata Processor exists as a conglomeration of 6 distinct ranks … An Automata Processor rank consists of 8 distinct Automata Processor cores on a single chip … is implemented as six ranks of eight automata processor cores each, fabricated on a single chip … It is the elements of these half-cores which are used to directly model the states of NFA. … With a section of the Automata Processor configured to model a desired NFA, input can be streamed. The modeled NFA views each streamed-in character as the stimulus for a potential state transition … This means that the state of a modeled NFA can be updated every                         
                            
                                
                                    7.45
                                    *
                                    10
                                
                                
                                    -
                                    9
                                
                            
                            s
                        
                    . This time is also known as a symbol cycle.”).) …
… wherein the plurality of counters are configured to work with the plurality of state transition elements to increase space efficiency of automata implementation (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites the counters are used to perform some form of reduction or compression of the automata space. Sabotta teaches the counter elements are used to compress the size of the automata by identifying sub-expressions that have already been matched for a fixed number of times, where this compression involving identifying repeated sub-expressions corresponds to a mechanism to increase space efficiency of automata implementation (Sabotta pp.32-33 Section 5.2.1 1st-2nd paragraphs: “Along with the STEs, the Automata Processor also contains counter elements … are used to compress the size of automata … Counters are very effective in identifying whether a sub-expression … has been matched for exactly or at least a fixed number of times …”).) …
Both Fu and Sabotta are analogous art, since they both teach using an automata processor to perform sequential pattern matching.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the functional elements found in the automata processor taught in Fu and further incorporate the symbol cycle and counter element functionality taught in Sabotta, as a way to efficiently synchronize and to perform more efficient compression of the received input data. The motivation to combine is taught in Sabotta, since by reducing the automata size, the generated automata can be processed more efficiently by the automata processor, as well as providing a more general and expressive automata that result in pattern matches that are more accurate and implementation-efficient (Sabotta p.33 1st paragraph: “Counters are very effective in identifying whether a sub-expression of a regular expression has been matched exactly or at least a fixed number of times …; pp.34-35 last paragraph: “… If an automata is too large to fit in a single half core, the compiler will attempt to decompose the graph itself. While this may work it can lead to larger compile times, and can potentially introduce inefficient or partial use of multiple cores. By defining automata in small strands the compiler is capable of producing quick, accurate, and efficient implementations.”).
While Fu in view of Sabotta teaches receiving input data and producing automata representing the input data, as well as an automata processor using ANML (a form of XML) to describe the automata (Sabotta p.15 Section 3.2.1 Using Automata Network Markup Language and p.15 Section 3.2.1.1 ANML XML layout), Fu in view of Sabotta does not explicitly teach
… wherein the plurality of hierarchical patterns include continuous or discontinuous sequences of sets, continuous or discontinuous sequences of sequences, or sets of continuous or discontinuous sequences in the datasets …
… wherein the plurality of hierarchical patterns are translated into strings … to a discontinuous sequence-matching problem …
Gao teaches
… wherein the plurality of hierarchical patterns include continuous or discontinuous sequences of sets, continuous or discontinuous sequences of sequences, or sets of continuous or discontinuous sequences in the datasets (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites the hierarchical patterns representing the received input data patterns include data patterns containing a plurality of elements/items (“continuous or discontinuous sequences of sets”), elements/items that contain sub-elements/sub-items (“continuous or discontinuous sequences of sequences”), or sets/groups containing elements/items (“sets of continuous or discontinuous sequences”), where in light of Applicant’s specification p.15 lines 9-11, the term “continuous or discontinuous sequences” broadly indicates that the items/elements represent data patterns that are frequent or regular (“continuous”) or represent data patterns that are infrequent or irregular (“discontinuous”). Gao teaches scanning a plurality of XML statements expressed as strings containing alphanumeric and special characters, where these XML statements define an order and hence represent hierarchical patterns. These XML statements are validated against a corresponding XML schema to segment these statements for input into an automaton processor, where the XML statements and the XML schema contains a plurality of elements and exhibit a hierarchical order (e.g., <xsd: element name=“title” …/>, <xsd: element name= “category” … />, <xsd: element name= “comment” … />, Gao Figure 7, being used to validate <title>, </title>, <category>, </category>, and <//comment>, Gao Figures 8 and 10) and a plurality of sequences containing these elements (e.g., <xsd: complexType name=“bookType”>, </xsd: complexType>, Gao Figure 7, being used to validate <book>, </book>, Gao Figures 8 and 10), and where some of these XML statements include text elements containing different informational content that may occur infrequently or irregular (e.g., </author>, Gao Figure 8, or <//comment>, Gao Figure 10). The validated portions of the XML statements that are segmented (representing text strings) are further provided to the automaton processor that contains a series of instructions to further process and consume the validated input text characters representing each segmented text (Gao Figure 9, [0088]). Hence this ordered plurality of XML statements that match a respective XML schema containing an ordered set of sequences and related text elements and sequences correspond to a process that processes and segments a plurality of hierarchical patterns that include the input hierarchical patterns include data patterns containing a plurality of elements/items (e.g., book title, category, comment), or sets/groups containing elements/items (e.g., a grouping of XML statements under book type) that may contain XML statements representing text elements/items that occur infrequently (Gao Figures 7-8, 10, and [0084]-[0086]; Figure 3, [0060]-[0063]: “… FIG.3 is a block diagram illustrating an overview of a validation mechanism for validating a structured language document … illustrates how an XML document can be compared to an XML schema … As additional parts of XML document 306 are compared to and validated against instructions in byte code 302 using validation engine 304, these additional validated parts of XML document 306 are stored in automaton repository 310 …”; and Figure 4, [0065]-[0068]: “Exemplary validation engine 400 shown in FIG.4 includes four major components including scanner 402, automaton processor 404 … Virtual machine 408 invokes scanner 402, which scans incoming documents to identify XML constructs, such as begin tags and end tags. Attributes of begin tags and end tags are text nodes … scanner 402 first invokes automation processor 404. … when processing new XML documents an automaton can be traversed by automaton processor 404 by performing pattern matching … when a new document is processed, an automaton is constructed … scanner 402 parses an XML document and checks the well-formedness of resulting XML fragments in order to produce scanner event 412. Scanner event 412 is a data structure that represents XML document fragment 410 … Scanner events 412 can include the start tag, text content, end tag, a white space, and other portions of an XML document …”, and [0071]: “After validating XML fragment 410 … virtual machine 408 requests automaton processor 404 to create a new state node …”).) …
… wherein the plurality of hierarchical patterns are translated into strings … to a discontinuous sequence-matching problem (Examiner’s note: Under its broadest reasonable interpretation in light of Applicant’s specification p.15 lines 9-11, the term “discontinuous” broadly indicates that the items/elements represent data patterns that are infrequent or irregular, and hence this limitation broadly recites converting the received input data patterns into strings, where these strings are used to perform sequence identification and matching of data patterns that are infrequent or irregular. As indicated earlier, Gao teaches the scanner events produced by the scanner processing the XML fragments in an XML document are data structures containing text strings such as a start tag, end tag, text content, and white space, where these text strings represent a plurality of hierarchical patterns being translated into strings (Gao [0065], [0068]; and Figures 7-8 and 10). As indicated earlier, Gao also teaches these XML statements include text elements containing different informational content that may occur infrequently and validating them as schematically identical in structure to a known text element based on the established context and ordering of the elements (Gao Figure 8, where </author> is matched to </category>, and Gao Figure 10, where <//comment> is matched to </comment>), and providing these text elements to an automaton processor that contains a series of instructions to further process and consume the validated input text characters representing each segmented text (where this processing and consumption of the validated input text represents a matching process, Gao Figure 9, [0088]). Hence this process of providing these text elements to an automaton processor for further processing and consumption of these irregular/infrequent text elements corresponds to a process that performs a discontinuous sequence-matching problem (Gao [0054]: “… The method also includes comparing the target document to the document fragments to identify portions of the target document that are schematically identical to corresponding document fragments. The term schematically identical means sufficiently similar in structure to a known fragment to be confident that if the known fragment is valid according to the schema, then the portion is also valid according to the schema, even if certain informational content is different. …”; [0082]-[0083]: “… The virtual machine fetches the scanner event and attempts to validate the XML fragment represented by <xxx> 616. This partial validation mechanism is realized by loading the instructions in the state node of the automaton, and by loading and setting a context in the virtual machine … This process is repeated with respect to XML document fragment zzz 618, XML document fragment </xxx> 620, </aaa> 622, and any other XML document fragments 624 that are different from previously validated XML document fragments …”, and [0084]-[0085]).) …
Both Fu in view of Sabotta and Gao are analogous art, since they both teach processing and matching text patterns using an automata processor.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the text pattern processing and matching methods taught in Fu in view of Sabotta and enhance them to incorporate the text pattern matching and processing methods taught in Gao as a way to improve the efficiency and performance of the system. The motivation to combine is taught in Gao, since the identification of existing patterns that were already matched by the system allows the skipping of instructions that are used to further process the identified data patterns, thereby improving the performance and making the system more computationally efficient (Gao [0067] and [0081]).
While Fu in view of Sabotta, in further view of Gao teaches adding position encoded symbols as place-holders, Fu in view of Sabotta, in further view of Gao does not explicitly teach
… by adding and using delimiters … 
… wherein the delimiters are configured to bound and connect the strings …
	… wherein a set delimiter is added between two adjacent strings converted from two adjacent sets in a sequence 
Borkar teaches
… by adding and using delimiters (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites the adding and using of delimiters to separate and identify distinct elements/items within a received sequence of input data patterns. Borkar teaches a series of steps to segment text representing address records into several structured elements representing house number, street name, city, state, zip code, where the address record represents a sequence of hierarchical patterns with a certain order, and the text characters “.” and “,” within the address record are identified as representing text separators (i.e., delimiters) between the street name and city elements, and between the city and state elements, respectively. Borkar further teaches identifying the street numbers and zip code with a special token “#” as a way to identify digits for the house number and zip code into their respective elements, and applying other special symbols to represent the “.” and “,” delimiters to separate the street name, city, and state text strings into their respective elements. These series of steps involving identifying text separators to separate and identify distinct elements by adding and using special characters as delimiters corresponds to a process that adds and uses delimiters to separate and identify distinct elements within a sequence of text (Borkar p.175 Section 1.1 International postal addresses 1st paragraph: “The first step, called Address Elementization [15], is where addresses are segmented into a fixed set of structured elements … an address string “18100 New Hamshire Ave. Silver Spring, MD 20861” can be segmented into five structured elements as follows: House Number: 18100; Street Name: New Hamshire Ave.; City: Silver Spring; State: MD; Zip: 20861 …”; p.180 Section 2.4 Hierarchical feature selection 1st paragraph: “… A reasonable first approach is to treat each distinct word, number or delimiter in the training data as a token. Thus, in the address 18100 New Hamshire Ave. Silver Spring, MD 20861 we have 10 tokens: six words, two numbers and two delimiters “,” and “.”. … we expect the specific number “18100” to be unimportant as fear as we know that it is a number and not a word. Similarly, for the zip code field the specific value “20816” is not important …”, and 4th paragraph: “… Suppose instead through feature selection we transformed all individual numbers to a special token “#” that stood for all digits …”; and p.181 3rd paragraph: “… Thus all individual numbers are converted to a single special token representing numbers. All delimiters are converted to another special symbol and everything else is left as it is. This conversion is done during a preprocessing step on input data sequences.”).) … 
… wherein the delimiters are configured to bound and connect the strings (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites the delimiters are used to identify the boundaries of the elements/items found within the received input data patterns as well as identify an associated relationship between the elements/items. As indicated earlier, Borkar teaches applying a special symbol representing the “.” and “,” delimiters separating the street name, city, and state strings in an address record text, where the street name, city, and state elements represent itemsets, the special symbol representing the “.” and “,” delimiters is added between two sets of adjacent strings (e.g., one special symbol between the “Street Name” itemset and the “City” itemset, as well as between the “City” itemset and the “State” itemset). The use of this special symbol effectively sets the boundaries between the “Street Name”, “City”, and “State” itemsets, and the use of the same special symbol to set these boundaries indicates a relationship between these itemsets (Borkar p.175 Section 1.1 International postal addresses 1st paragraph; p.180 Section 2.4 Hierarchical feature selection 1st paragraph, and 4th paragraph; and p.181 3rd paragraph).) …
	… wherein a set delimiter is added between two adjacent strings converted from two adjacent sets in a sequence(Examiner’s note: Under its broadest reasonable interpretation in light of Applicant’s specification p.3 line 2 and p.15 lines 7-14, this limitation broadly recites adding an element/item delimiter between two adjacent strings in a continuous sequence containing at least two relevant element/items in a received input data pattern. As indicated earlier, Borkar teaches applying a special symbol representing the “.” and “,” delimiters separating the street name, city, and state strings in an address record text, where the street name, city, and state elements represent itemsets, the special symbol representing the “.” and “,” delimiters is added between two sets of adjacent strings (e.g., one special symbol between the “Street Name” itemset and the “City” itemset, as well as between the “City” itemset and the “State” itemset), and the address record text represents a sequence containing elements/items (e.g., the street name, city, and state), where special characters are added to delimit the respective elements/items (Borkar p.175 Section 1.1 International postal addresses 1st paragraph; p.180 Section 2.4 Hierarchical feature selection 1st paragraph, and 4th paragraph; and p.181 3rd paragraph).) …
Both Fu in view of Sabotta, in further view of Gao and Borkar are analogous art, since they both teach identifying and processing text within hierarchical data patterns.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take text processing methods taught in Fu in view of Sabotta, in further view of Gao and enhance them to incorporate the text processing methods taught in Borkar as a way to taxonomize and segment elements/items within a text string to identify feature elements that improve downstream performance. The motivation to combine is taught in Borkar, as this pre-processing step that segments the elements/items to identify and distinguish features that were already scanned or considered irrelevant allows the pruning and skipping of unnecessary processing by focusing on the processing that is detected and represented by the lower level symbols (i.e., identified features), resulting in a faster matching and validation step (Borkar p.181 col.1 2nd paragraph: “… The available segmented data is divided into two parts: training and validation … First we train the dictionary with all symbols at their original detailed level … Next we use the validation dataset to choose the right level of the taxonomy. The procedure is similar to how decision trees are pruned using cross-validation to avoid overfitting … we prune the tree at various levels in turn and check the accuracy on the validation data. … This process does not require training data to be scanned again since the higher level dictionaries can be formed from the lower level symbols. Thus, each validation step is fast. …”).
However, Fu in view of Sabotta, in further view of Gao, in even further view of Borkar does not explicitly teach
… wherein template automata for discovering the plurality of hierarchical patterns in the dataset is compiled before runtime and replicated to make fully use of the capacity and parallelism of the processor …
Roy teaches
… wherein template automata for discovering the plurality of hierarchical patterns in the dataset is compiled before runtime and replicated to make fully use of the capacity and parallelism of the processor (Examiner’s note: Roy teaches a ANML-NFA template for identifying and matching complex input strings (representing a plurality of hierarchical patterns), where this template is compiled before executing the AP (automata processor) (Roy p.iv. 2nd paragraph; p.4 4th paragraph; p.30 Section 3.6.1 Minimizing Reconfiguration Time, 3rd paragraph: “If the template ANML-NFA is known ahead of time, then it can be defined as an ANML-macro. The macro is compiled into an image which can be replicated easily throughout the AP board without running any place-and-route algorithms.”; and p.51 Section 4.3 1st paragraph: “Performance Evaluation”, “… ANML-NFA can be defined and compiled before-hand. Therefore, although the compile-times of both these applications have been reported here, they do not figure in the run-time calculations.”). Roy additionally teaches replicating the logical cores containing the loaded automata to unused portions of the AP board and streaming different input data (network packets) to different logical cores in parallel to provide high throughput for an application (Roy p.42 Section 4.1.3.2 Execution Stage, 1st-2nd paragraphs: “Since the automata are already compiled, the images are directly loaded into the AP board and the processing of the network packets begins instantaneously … Even after loading the automata for all the SNORT rules, significant portions of a AP board remain unused. Therefore, the logical cores may be replicated and data from different network packets may be streamed to different logical cores in parallel. In this way, a very large number of automata is executed in parallel on the AP board and the implementation of a very high throughput DPI engine is realized.”).) …
Both Fu in view of Sabotta, in further view of Gao, in even further view of Borkar and Roy are analogous art, as both are directed to pattern matching using an automata processor.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the pattern matching methods of Fu in view of Sabotta, in further view of Gao, in even further view of Borkar and incorporate the automata replication and parallel processing taught in Roy, as a way to provide high throughput for an application. The motivation is taught in Roy, with the benefit being that unused logical cores within the AP board can be utilized and multiple input streams can be run in parallel, resulting in a more efficient and high throughput implementation of the application (Roy p.42 Section 4.1.3.2 Execution Stage, 1st-2nd paragraphs).
However, Fu in view of Sabotta, in further view of Gao, in even further view of Borkar, in even further view of Roy does not explicitly teach 
… wherein the processor is configured to reduce the automata design space of the candidate sequential patterns of a given length from multiple patterns to a single pattern template for pre-compiling a library of automata for an each level.
	Roy II teaches 
… wherein the processor is configured to reduce the automata design space of the candidate sequential patterns of a given length from multiple patterns to a single pattern template for pre-compiling a library of automata for an each level (Examiner’s note: Roy teaches an optimized process that defines a motif M representing a pattern with length l and a maximum number of allowable mismatches (versus explicitly programming the automata processor to search for every sequence that satisfies the condition “CTCA with up to 1 mismatch”). This optimized process of defining a motif to allow a maximum number of allowable mismatches represents various sequences in which multiple symbols can be matched according to this motif pattern (representing a template), and hence this motif pattern corresponds to a single pattern template. In the context of representing input data patterns as automata, this single pattern template that represents multiple sequences of symbols corresponds to a reduction of an automata design space of the candidate sequential patterns of a given length from multiple patterns. Roy II further teaches that these variations corresponding to the different symbol patterns represented by this motif (“single pattern template”) can be represented as a set of n-cliques of nodes in a large search tree containing a consecutive range of levels, in which all sub-structures can be pre-compiled into different respective ranks of an automata processor, and hence these sub-structures representing the different sequence variations correspond to a pre-compiling of a library of automata for an each level (Roy II p.415 Section I. Introduction 1st-2nd paragraphs: “Let C be a n-clique of nodes …. Let                         
                            
                                
                                    T
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    S
                                
                                
                                    
                                        
                                            j
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    i
                                
                            
                        
                    be the l-mer corresponding to node                         
                            
                                
                                    u
                                
                                
                                    
                                        
                                            j
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    i
                                
                            
                        
                    , i.e., the l-mer starting from position                         
                            
                                
                                    j
                                
                                
                                    i
                                
                            
                        
                     in input sequence                         
                            
                                
                                    S
                                
                                
                                    i
                                
                            
                        
                     … Given sequences of length m each, find a motif M of length l which occurs in all the sequences with up to d mismatches. For example, given the input sequences AGTCTCTCGAG, TTAGACGGTCA, and GATCAGTTCAC, and l=4, d =1, the motif CTCA occurs in all the three sequences. Note that the motif itself need not be present in its exact form in any of the sequences, which is the case in this example.”; p.420 Section VI. Searching for Motifs Consistent with Cliques 3rd paragraph: “To enumerate potential motifs, a search tree is constructed based on                         
                            
                                
                                    T
                                
                                
                                    1
                                
                            
                        
                    . … If a motif is present, then it must be the string label of a leaf in this tree.”; p.421 Section VI.A. Building automata corresponding to a search tree; and p.421 Section VI.B. Handling large search trees, 1st-2nd paragraphs: “… We partition the levels of the search tree into q layers, with each layer containing a consecutive range of levels, and with the exception that a level at the boundary of two consecutive layers is included in both. Let                         
                            R
                            =
                            {
                            
                                
                                    r
                                
                                
                                    1
                                
                            
                            ,
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                            ,
                            …
                            ,
                            
                                
                                    r
                                
                                
                                    q
                                
                            
                            }
                        
                     denote the number of levels in the q layers. Each layer is partitioned into subtrees of nodes from the top level in the layer. … The values of                         
                            
                                
                                    r
                                
                                
                                    1
                                
                            
                            ,
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                            ,
                            …
                            ,
                            
                                
                                    r
                                
                                
                                    q
                                
                            
                        
                     can be precalculated and the automata for all the distinct subtrees from all the layers can be precompiled. … The value of                         
                            
                                
                                    r
                                
                                
                                    1
                                
                            
                        
                     is calculated such that all STEs required to represent nodes in the search tree from level 0 to level                         
                            
                                
                                    r
                                
                                
                                    1
                                
                            
                        
                     can be accommodated in a single rank of the Automata Processor … Once the values of                         
                            
                                
                                    r
                                
                                
                                    1
                                
                            
                            ,
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                            ,
                            …
                            ,
                            
                                
                                    r
                                
                                
                                    q
                                
                            
                        
                     have been calculated, the structures of all the distinct subtrees can be determined and the corresponding automata can be precompiled.”).).
	Both Fu in view of Sabotta, in further view of Gao, in even further view of Borkar, in even further view of Roy and Roy II are analogous art, since they both teach using an automata processor to search and match sequences within input strings.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the automata design methods taught in Fu in view of Sabotta, in further view of Gao, in even further view of Borkar, in even further view of Roy and incorporate the design space reduction and pre-compilation methods of Roy II, as a way to improve the execution speed of an automata processor. The motivation to combine is taught in Roy II, since this process not only improves execution speed but allows for the solving of more complex pattern search problems, thus improving the robustness of the system (Roy II p.415 Section I. Introduction 4th paragraph: “… Our algorithm, termed MOTOMATA for MOTif autOMATA, not only has lower execution times but can also handle more challenging instances of the problem which are hitherto unsolved. To the best of our knowledge, this is the first instance of accelerating a complex application using the Automata Processor, and can be helpful to the community as this new accelerator technology becomes available.”; p.423 Table I and p.423 Section VII.B. Execution time for finding n-cliques; and p.424 Section VII.C. Execution Time for Motif Discovery from Cliques).
Regarding original Claim 2, 
Fu in view of Sabotta, in further view of Gao, in even further view of Borkar, in even further view of Roy, in even further view of Roy II teaches
(Original) The processor according to claim 1, wherein the plurality of state transition elements are based on memory columns implemented in DRAM (Dynamic Random-Access Memory) memory technology (Fu [0031]: “… Fig. 4 depicts a state transition element (STE) memory array, which may include an example STE 60. The STE 60 may include a current-state memory column 62 (e.g. a column of memory cells)…”; and [0022]: “… the system memory 26 may include volatile memory such as, for example, dynamic random access memory (DRAM).”).
Regarding original Claim 3, 
Fu in view of Sabotta, in further view of Gao, in even further view of Borkar, in even further view of Roy, in even further view of Roy II teaches 
(Original) The processor according to claim 1, wherein the processor is implemented in PCRAM (Phase-Change Random-Access Memory) memory technology, STTRAM (Spin-Transfer Torque Random-Access Memory), or RRAM (Resistive Random-Access Memory) (Fu [0022]: “… The system memory may also include non-volatile memory such as … phase change random access memory (PCRAM), resistive random access memory (RRAM), and/or spin torque transfer random access memory (STTRAM)”).
Regarding original Claim 4, 
Fu in view of Sabotta, in further view of Gao, in even further view of Borkar, in even further view of Roy, in even further view of Roy II teaches
(Original) The processor according to claim 1, wherein each of the plurality of state transition elements is configured to match a set of multiple-bit signals (Fu [0032]: “… The STE 72 may receive bytes of input data (e.g. input symbols 57), and report when a match of the input data is detected …”; and [0029] “… the row decoder 34 may receive one or more input symbols 57 (e.g., 8-bit symbols, 16-bit symbols, 32-bit symbols, 64-bit symbols, and so on.”).
Regarding previously presented Claim 5, 
Fu in view of Sabotta, in further view of Gao, in even further view of Borkar, in even further view of Roy, in even further view of Roy II teaches 
(Previously presented) The processor according to claim 1, 
wherein a group of the plurality of state transition elements is connected to implement a non-deterministic finite automaton (NFA) to match (Examiner’s note: Sabotta teaches using an automata processor to implement a NFA, where the connected elements of the automata processor include state transition elements that perform matching (Sabotta pp.6-7 Automata Processor implementations of NFA 1st-2nd paragraphs: “The Automata Processor allows for a physical implementation of NFA. It has many configurable elements which act as individual states for a modeled NFA. These elements can be dynamically connected to one another and configured to respond to different stimuli. In this way the Automata Processor is capable of literally modeling NFA directly … The physical design of the Automata Processor allows for processing to be done at an element level, and gives the input to all elements simultaneously …”; and p.12 Section 3.1.1 Types of elements: “Elements provide the building blocks for any graph modeled by the Automata Processor …” and p.12 Section 3.1.1.1 State transition element: “The state transition element (STE) is the fundamental component of the automata. Each STE holds a configurable symbol set which defines its matching characteristics. … An STE directly models an NFA state and is processed for each character of input …”).) …
… one of the plurality of hierarchical patterns in the datasets (Examiner’s note: As indicated earlier, Gao teaches the scanner events produced by the scanner processing the XML fragments in an XML document are data structures containing text strings such as a start tag, end tag, text content, and white space, where these text strings represent a plurality of hierarchical patterns being translated into strings (Gao [0065], [0068]; and Figures 7-8 and 10). As indicated earlier, Gao also teaches these XML statements include text elements containing different informational content that may occur infrequently and validating them as schematically identical in structure to a known text element based on the established context and ordering of the elements (Gao Figure 8, where </author> is matched to </category>, and Gao Figure 10, where <//comment> is matched to </comment>), and providing these text elements to an automaton processor that contains a series of instructions to further process and consume the validated input text characters representing each segmented text (Gao Figure 9, [0088]). Hence this process of providing these text elements to an automaton processor for further processing and consumption corresponds to a process that performs matching one of a plurality of hierarchical patterns in the datasets (Gao [0054]; and [0082]-[0083], and [0084]-[0085]).).
Regarding original Claim 6, 
Fu in view of Sabotta, in further view of Gao, in even further view of Borkar, in even further view of Roy, in even further view of Roy II teaches 
(Original) The processor according to claim 1, wherein the plurality of counters are configured to connect to a finite automaton to count the occurrence of one of the plurality of hierarchical patterns in the datasets and make reports or activate the plurality of functional elements when a predetermined threshold is reached (Examiner’s note: As indicated earlier, Sabotta teaches an automata processor containing state transition elements and counter elements, where the state transition elements hold the input data patterns for a modeled NFA, and the associated counter elements provide target counter thresholds to model the pattern counts within a NFA. These counters that model pattern counts by counting the pattern occurrences against a threshold correspond to a plurality of counters configured to connect to a finite automation to count the occurrence of one of a plurality of hierarchical patterns in the datasets and activate the plurality of functional elements when a predetermined threshold is reached. Sabotta further teaches that elements (including counting elements) can be configured as reporting elements to generate output data immediately upon activation (Sabotta p.12 Section 3.1.1.1 State transition element, p.12 Section 3.1.1.2 Counter element: “… When the defined target is reached, the counter drives its outgoing connections …”, and p.13 Figure 3.2, where the output connection from a counter element is a respective automaton state represented by an STE, and the counter element is tagged with an “R” indicating that it is configured as a reporting element, and p.14 Section 3.1.2 Input and output 2nd paragraph: “… If an element is configured to generate output upon its activation the element is said to be reporting. A reporting element can be configured to generate output data immediately upon its activation.”).).
Regarding original Claim 7, 
Fu in view of Sabotta, in further view of Gao, in even further view of Borkar, in even further view of Roy, in even further view of Roy II teaches 
(Original) The processor according to claim 6, wherein a plurality of finite automata are accommodated on a chip (Sabotta p.7 Section 2.3 Automata Processor implementation 1st-2nd paragraphs: “The entire Automata Processor exists as a conglomeration of six distinct ranks connected to a system through PCI Express.  An Automata Processor rank consists of eight distinct Automata Processor cores on a single chip.  Each core consists of two half-cores containing 24K elements each … It is the elements of these half-cores which are used to directly model the states of NFA. … With a section of the Automata Processor configured to model a  desired NFA, input can be streamed …”) and 
are capable of matching and counting the plurality of hierarchical patterns in parallel (Examiner’s note: Fu teaches the process of comparing data patterns and identifying data patterns within input data patterns (representing a matching process). This matching process is performed via parallel processing, where the automata processor(s) connected to a routing matrix include logic blocks and processing structures performing arithmetic operations including addition, where these arithmetic operations involving this routing matrix are also performed in parallel. A person having ordinary skill in the art would understand that these processing structures performing arithmetic operations such as addition represent hardware logic that is capable of performing counting of the received input data patterns (Fu [0015]: “Present embodiments relate to various encoding techniques and automata processor embodiments that may facilitate and improve the utilization of state transition elements (STEs) of … an automaton or automata processor … the automaton or automata process may encode sequential position information together with data pattern symbols to generate a position encoded pattern symbol by which to compare data patterns and identify data patterns within input data patterns (which may be referred to … as finding a “match” or detecting a “hit”) via parallel processing.”; [0028]: “… the automata processor(s) 30 may include arithmetic logic unit (ALU) circuitry … and/or a combinational logic blocks that may be used to execute instructions by performing arithmetic functions such as … addition … As illustrated by FIG. 3, the automata processor(s) 30 may include a routing matrix structure 52 that may be communicatively coupled to a state transition element (STE) memory array 58 (e.g., logic blocks 54 and columns 56 of memory cells).”; and [0030]: “… each automata processor(s) 30 and all the routing matrix structure paths of the automata processor may operate in parallel (e.g., operating on the same input symbols concurrently) …”). Similarly, Sabotta teaches an automata processor performing data pattern matches in parallel (Sabotta pp.6-7 Section 2.2.2 Automata Processor implementations of NFA and p.20 Section 4.2 4th paragraph), where this automata processor contains counting elements that drive automata processor states, and hence this counting is also performed in parallel (Sabotta p.12 Section 3.1.1.2 Counter element).).
Regarding original Claim 8, 
Fu in view of Sabotta, in further view of Gao, in even further view of Borkar, in even further view of Roy, in even further view of Roy II teaches 
(Original) The processor according to claim 1, wherein the processor takes input streams of multiple-bit signals and is capable of processing a plurality of data streams concurrently (Fu [0032]: “… The STE 72 may receive bytes of input data (e.g. input symbols 57), and report when a match of the input data is detected …”; and [0029] “… the row decoder 34 may receive one or more input symbols 57 (e.g., 8-bit symbols, 16-bit symbols, 32-bit symbols, 64-bit symbols, and so on.”; and Sabotta p.7 Section 2.3 Automata Processor implementation 2nd-3rd paragraphs: “… input can be streamed … one-byte characters are the functional unit of the Automata Processor … Cores can be associated among their rank, in groups of 1, 2, 4, or 8 cores. Grouped cores will receive data from the same stream of data, while cores of different groups can concurrently process different streams of data.”).
Regarding previously presented Claim 9, 
Fu in view of Sabotta, in further view of Gao, in even further view of Borkar, in even further view of Roy, in even further view of Roy II teaches
(Previously presented) The processor according to claim 1, wherein any of the plurality of functional elements can be configured as a reporting element, wherein the reporting element generates one-bit or multiple-bit signals when it matches input streams of multiple-bit signals (Sabotta p.15 Section 3.2.1 Using Automata Network Markup Language: “… Start and reporting characteristics as well as potential latching and other configurable aspects of elements can be defined for each defined component …”; and p.14 Section 3.1.2 Input and output 2nd paragraph: “Output can be generated as a result of entering a designated state. If an element is configured to generate output upon its activation the element is said to be "reporting.". A reporting element can be configured to generate output data immediately upon its activation. … a reporting element can be configured to wait until the end of the data stream and report if it had been activated A word of report data consists of the element which reported it, as well as the cycle in which the data has been matched.”).
Regarding new Claim 30, 
Fu in view of Sabotta, in further view of Gao, in even further view of Borkar, in even further view of Roy, in even further view of Roy II teaches 
 	(New) The processor according to claim 1, 
wherein the single pattern template has a same encoded pattern length for the candidate sequential patterns of the given length from multiple patterns (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites the input sequences represented by the single pattern template have a same sequence pattern length. As indicated earlier, Roy II teaches an optimized process that defines a motif M representing a pattern with length l and a maximum number of allowable mismatches (“single pattern template”). Roy II additionally teaches an example motif CTCA representing input sequences AGTCTCTCGAG, TTAGACGGTCA, and GATCAGTTCAC, each of which are of the same sequence length (11 symbols in length, where this length represents a sequence pattern length), where these input sequences represent candidate sequential patterns, and hence this example corresponds to a single pattern template having a same encoded pattern length for the candidate sequential patterns of the given length from multiple patterns (Roy II p.415 Section I. Introduction 2nd paragraph: “… Given sequences of length m each, find a motif M of length l which occurs in all the sequences with up to d mismatches. For example, given the input sequences AGTCTCTCGAG, TTAGACGGTCA, and GATCAGTTCAC, and l =4, d =1, the motif CTCA occurs in all the three sequences. Note that the motif itself need not be present in its exact form in any of the sequences, which is the case in this example.”).), and 
the set delimiter[[s]] is counted in the encoded pattern length (Examiner’s note: Under its broadest reasonable interpretation in light of Applicant’s specification p.17 line 13-15, this limitation broadly recites set delimiters are present within an input pattern string and represented within an automata. As indicated earlier, Roy II teaches using special characters (X,Y, Z, B) to delimit boundaries between nodes, cliques, and buckets in streaming input data consisting of multiple DNA or protein sequences, where Roy II these special characters are present within an input pattern string and represented within an automata (Roy II p.420 Figure 8 and p.420 Section V.E. Automata Processor Implementation Details 1st-2nd paragraphs: “To delimit boundaries between nodes, cliques, and buckets when streaming input, we use special characters {X,Y,Z,B} not part of the sequence alphabet … one continuous data flow is generated by the CPU for each iteration … the data flow consists of a sequence of all buckets containing i-cliques with appropriate node/clique/bucket/data flow delimiters …”).).
Regarding new Claim 31, 
Fu in view of Sabotta, in further view of Gao, in even further view of Borkar, in even further view of Roy, in even further view of Roy II teaches 
 	(New) The processor according to claim 1, 
wherein the single pattern template includes multiple entries (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites an automaton structure used for identifying input sequences containing motif patterns (“single pattern template”) includes multiple start states. Roy II teaches an automaton structure (Roy II. p.420 Figure 9) for processing input patterns containing cliques and nodes to identify input sequences containing motif patterns (l,d), where the automaton contains multiple start states, where Roy II Figure 9 shows an all-input-start state (solid triangle) at STE 4, and respective start-of-data states                         
                            
                                
                                    S
                                
                                
                                    1
                                
                            
                        
                     and                         
                            
                                
                                    ^
                                    S
                                
                                
                                    1
                                
                            
                        
                     within motif (l,d) (Roy II p.416 Section II.A. Automata Representation; p.418 Section IV. Overview of the Proposed Algorithm 2nd paragraph: “… Let M be a (l,d) motif occurring in the n sequences as                         
                            
                                
                                    S
                                
                                
                                    
                                        
                                            j
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    1
                                
                            
                            ,
                            
                                
                                    S
                                
                                
                                    
                                        
                                            j
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    1
                                
                            
                            ,
                            …
                            ,
                            
                                
                                    S
                                
                                
                                    
                                        
                                            j
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    1
                                
                            
                        
                    , respectively. Then, the nodes                         
                            
                                
                                    u
                                
                                
                                    
                                        
                                            j
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    1
                                
                            
                            ,
                            
                                
                                    u
                                
                                
                                    
                                        
                                            j
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    2
                                
                            
                            ,
                            …
                            ,
                            
                                
                                    u
                                
                                
                                    
                                        
                                            j
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    n
                                
                            
                        
                     in G form a clique.”; p.420 Section V.E. Automata Processor Implementation Details 1st-2nd paragraphs: “To delimit boundaries between nodes, cliques, and buckets when streaming input, we use special characters {X,Y,Z,B} not part of the sequence alphabet … one continuous data flow is generated by the CPU for each iteration … the data flow consists of a sequence of all buckets containing i-cliques with appropriate node/clique/bucket/data flow delimiters …”; and p.420 Figure 9).), 
an entry in the multiple entries is enabled by a sequence delimiter (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites one of the multiple start entries is enabled by a sequence delimiter. As indicated earlier, Roy II teaches an automaton structure (Roy II. p.420 Figure 9) for processing input patterns containing cliques and nodes to identify input sequences containing motif patterns (l,d), where the automaton contains multiple start states, where Roy II Figure 9 shows an all-input-start state (solid triangle) at STE 4 containing the Z special character, where this special character Z is used to identify clique boundaries (where a clique is defined as a grouping of nodes containing symbols, and hence represents a sequence delimiter), and hence this all-input-start state containing a special character that identifies a grouping of sequence nodes corresponds to a start entry that is enabled by a sequence delimiter (Roy II p.416 Section II.A. Automata Representation; p.418 Section IV. Overview of the Proposed Algorithm 2nd paragraph; p.420 Section V.E. Automata Processor Implementation Details 1st-2nd paragraphs; and p.420 Figure 9) ), and 
other entries in the multiple entries are blocked (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites that the other start entry states have  restrictions that prevent them from being activated. As indicated earlier, Roy II teaches an automaton structure (Roy II. p.420 Figure 9) for processing input patterns containing cliques and nodes to identify input sequences containing motif patterns (l,d), where the automaton contains multiple start states, where Roy II Figure 9 shows an all-input-start state (solid triangle) at STE 4, and respective start-of-data states                         
                            
                                
                                    S
                                
                                
                                    1
                                
                            
                        
                     and                         
                            
                                
                                    ^
                                    S
                                
                                
                                    1
                                
                            
                        
                     within motif (l,d). Roy II further teaches the all-input-start state is active at the starting symbol of an input string, while the start-of-data states within motif (l,d) are used to detect patterns within an input string, and hence these start-of-data states within the motif that are restricted to be active only within an input string correspond to other entries in the multiple entries being blocked (Roy II p.416 Section II.A. Automata Representation; p.418 Section IV. Overview of the Proposed Algorithm 2nd paragraph: “… Let M be a (l,d) motif occurring in the n sequences as                         
                            
                                
                                    S
                                
                                
                                    
                                        
                                            j
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    1
                                
                            
                            ,
                            
                                
                                    S
                                
                                
                                    
                                        
                                            j
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    1
                                
                            
                            ,
                            …
                            ,
                            
                                
                                    S
                                
                                
                                    
                                        
                                            j
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    1
                                
                            
                        
                    , respectively. Then, the nodes                         
                            
                                
                                    u
                                
                                
                                    
                                        
                                            j
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    1
                                
                            
                            ,
                            
                                
                                    u
                                
                                
                                    
                                        
                                            j
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    2
                                
                            
                            ,
                            …
                            ,
                            
                                
                                    u
                                
                                
                                    
                                        
                                            j
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    n
                                
                            
                        
                     in G form a clique.”; p.418 Figure 7 and p.418 Section III.B. Bounded Mismatch Identification Automaton 3rd paragraph: “… we refer to the bounded mismatch identification automaton as the (l,d) match automaton … we may wish to use (l,d) match automaton to detect patterns at the beginning of an input string or internal to an input string. For succinctness, we refer to these four cases using shorthand diagrams illustrated in Figure 7.”; p.420 Section V.E. Automata Processor Implementation Details 1st-2nd paragraphs; and p.420 Figure 9).).
Claims 10-14, 16-20, 22-24, and 26-29 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Fu, Yao, U.S. PGPUB 2016/0357704, filed 5/27/2016 [hereafter referred as Fu] in view of Sabotta, Christopher “Advantages and challenges of programming the Micron Automata Processor,” 2013, Iowa State Graduate Theses and Dissertations, 13613 [hereafter referred as Sabotta], in further view of Gao et al., U.S. PGPUB 2009/0083294, published 3/26/2009 [hereafter referred as Gao], in even further view of Borkar et al., Automatic Segmentation of text into structured records, ACM SIGMOD 2001 May 21-24 2001, ACM 2001 [hereafter referred as Borkar], in even further view of Roy, Indranil, "Algorithmic Techniques for the Micron Automata Processor," Doctoral Thesis, Georgia Institute of Technology, August 2015 [hereafter referred as Roy], in even further view of Roy et al., “Finding Motifs in Biological Sequences using the Micron Automata Processor,” IEEE 28th International Parallel & Distributed Processing Symposium, 2014 [hereafter referred as Roy II], in even further view of Dlugosch et al., An Efficient and Scalable Semiconductor Architecture for Parallel Automata Processing, IEEE Transactions on Parallel and Distributed Systems, Vol.25, No.12, December 2014 [hereafter referred as Dlugosch].
Regarding amended Claim 10,
Claim 10 recites a method of discovering a plurality of hierarchical patterns in datasets by a processor, the method comprising claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 1, and hence is rejected under similar rationale and motivations provided by Fu, Sabotta, Gao, Borkar, Roy, and Roy II as indicated in Claim 1. In addition, Fu teaches the claim limitation “… designing automata for implementing matching … of the plurality of hierarchical patterns in the datasets” (Fu [0015]: “Present embodiments relate to various encoding techniques and automata processor embodiments that may facilitate and improve the utilization of state transition elements (STEs) of … an automaton or automata processor … the automaton or automata process may encode sequential position information together with data pattern symbols to generate a position encoded pattern symbol by which to compare data patterns and identify data patterns within input data patterns (which may be referred to … as finding a “match” or detecting a “hit”) via parallel processing.”), and Sabotta teaches the claim limitation “… designing automata for implementing … counting of the plurality of hierarchical patterns in the datasets” (Sabotta pp.32-33 Section 5.2.1 1st-2nd paragraphs: “Along with the STEs, the Automata Processor also contains counter elements … The counter element is a 12-bit binary down-counter. It is programmed with a value and every time one of the count enable signals is activated, the counter is decremented by 1. The count reaches 0, an output event is triggered. … Counters are very effective in identifying whether a sub-expression … has been matched for exactly or at least a fixed number of times.”).
While Fu in view of Sabotta, in further view of Gao, in even further view of Borkar, in even further view of Roy, in even further view of Roy II teaches a processor matching and counting a plurality of hierarchical patterns, Fu in view of Sabotta, in further view of Gao, in even further view of Borkar, in even further view of Roy, in even further view of Roy II does not explicitly teach
… preprocessing an input dataset for making it compatible with a working interface of the processor …
Dlugosch teaches 
… preprocessing an input dataset for making it compatible with a working interface of the processor (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites arranging the input dataset in the input interface of the processor. Dlugosch teaches arranging and decoding the input as 8-bit symbols to the row address for the automata processor to facilitate the indexing into the plurality of STEs (arranged as a two-dimensional memory array of rows and columns), where this arranging of the input data as 8-bit symbols in the row address corresponds to a preprocessing step for an input dataset for making it compatible with a working interface of the processor (Dlugosch p.3090 Figure 1 and Section 3.1 A Memory-Derived Architecture: “The automata processor is based on an adaptation of memory array architecture … organized into a two-dimensional array of rows and columns, accesses a memory cell for any read or write operation using both a row address and a column address. The “row address”, for the automata processor, is the input symbol. The 8-bit input symbol is decoded … and then provided to the memory array. In place of memory’s column address and decode operation, the automata processor invokes automata operations through its routing matrix structure … Microns DDR3 SDRAM memory array technology, has an 8-bit DDR3 bus interface. It is capable of processing 8-bit input symbols at 1Gbps, per chip.”).) …
Both Fu in view of Sabotta, in further view of Gao, in even further view of Borkar, in even further view of Roy, in even further view of Roy II and Dlugosch are analogous art, as both are in the field of using automata processors to perform the task of sequential pattern matching.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the methods taught in Fu in view of Sabotta, in further view of Gao, in even further view of Borkar, in even further view of Roy, in even further view of Roy II and incorporate the preprocessing steps taught in Dlugosch, in order to perform efficient processing of large datasets in hardware. The motivation to combine is taught in Dlugosch, since directly implementing automata in hardware has the potential of being more efficient than software, as well as providing simultaneous, parallel exploration of all possible valid paths in an NFA (Dlugosch p.3088 Section 1. Introduction 3rd-4th paragraphs, and p.3090 Section 3.1 2nd paragraph).
Regarding original Claim 11, 
Fu in view of Sabotta, in further view of Gao, in even further view of Borkar, in even further view of Roy, in even further view of Roy II, in even further view of Dlugosch as applied to Claim 10 teaches 
(Original) The method according to claim 10, wherein the matching is implemented by finite automata (Examiner’s note: Dlugosch teaches an automaton execution model for an input string, where the automaton is a non-deterministic finite automata (NFA) implemented on an automata processor, and the execution model performs matching of input data sequences (Dlugosch pp.3088-3089 Section 2 Automata Processor Execution Model; and p.3090 Figure 1 and Section 3.1 A Memory-Derived Architecture). Similarly, Sabotta teaches using an automata processor to implement a NFA, where the connected elements of the automata processor include state transition elements that perform matching (Sabotta pp.6-7 Automata Processor implementations of NFA 1st-2nd paragraphs; and p.12 Section 3.1.1 Types of elements and p.12 Section 3.1.1.1 State transition element).).
Regarding original Claim 12, 
Fu in view of Sabotta, in further view of Gao, in even further view of Borkar, in even further view of Roy, in even further view of Roy II, in even further view of Dlugosch teaches
(Original) The method according to claim 11, wherein the matching is capable of capturing the plurality of hierarchical patterns in the datasets (Examiner’s note: Dlugosch teaches the symbol recognition memory is designed to allow matching of any subset of all possible 8-bit symbols. A person having ordinary skill in the art would understand that hierarchical pattern strings such as XML, HTML statements are expressed in strings containing alphanumeric and special characters, and alphanumeric characters and special characters can be represented as 8-bit symbols (i.e., characters in ASCII notation), and hence the memory design that supports the matching all possible 8-bit symbols allows a method in which the matching is capable of capturing a plurality of hierarchical patterns in the datasets (Dlugosch p.3092 Section 3.3.1 The State Transition Element 4th paragraph: “The 256 bits of symbol recognition memory can be thought of as a single column of 256 rows of memory. The input symbol is analogous to a memory row address, which is decoded … to select one of the 256 memory cells of the symbol recognition memory. If the selected bit was programmed to recognize the input symbol, the symbol recognition memory outputs a 1. If it is not programmed to recognize the input symbol, the symbol recognition memory outputs a 0. An important consequence of this design is that it allows any subset of all of the possible 8-bit symbols to be programmed to match. This provides the ability to handle full character classes in every state transition element.”).).
Regarding original Claim 13, 
Fu in view of Sabotta, in further view of Gao, in even further view of Borkar, in even further view of Roy, in even further view of Roy II, in even further view of Dlugosch teaches
(Original) The method according to claim 11, wherein each of the plurality of hierarchical patterns is represented by a group of automaton states to match one multiple-bit signal per cycle from input streams of multiple-bit signals (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites the received streams of input data patterns (represented by multiple-bit signals) are represented by a group of automaton states performing matching on each cycle. As indicated earlier, Sabotta teaches a symbol cycle representing a write cycle for the state transition elements and counter elements to write in the received streams of input data patterns into an automaton processor (Sabotta p.7 Section 2.3 1st-2nd paragraphs). Furthermore, as indicated earlier, Dlugosch teaches the automata processor has the capability to match any subset of all possible 8-bit symbols. As indicated earlier, a person having ordinary skill in the art would understand that hierarchical pattern strings such as XML, HTML statements are expressed in strings containing alphanumeric and special characters, and alphanumeric characters and special characters can be represented as 8-bit symbols (i.e., characters in ASCII notation), and hence the memory design that supports the matching all possible 8-bit symbols allows a method in which the matching is capable of capturing a plurality of hierarchical patterns in the datasets (Dlugosch p.3092 Section 3.3.1 The State Transition Element 4th paragraph). Additionally, as indicated earlier, Dlugosch teaches NFAs containing a group of state transition elements representing respective automaton states that process received 8-bit input data patterns and output state bits indicating a match or no match, where the NFA states containing received input data represent a group of automaton states (Dlugosch pp.3088-3089 Section 2 Automata Processor Execution Model; p.3092 Figure 4. Epsilon NFA and p.3092 Section 3.3.1 The State Transition Element 1st-3rd paragraphs: “… State transition elements are implemented as a memory array with control and computational logic. Each column of the memory array includes logic that contains a single state bit … Each state bit is either set (1) or reset (0), depending on whether that state transition element is in an active or inactive state … for a byte-wide (8-bit) input symbol, each state transition element must have a column of                         
                            
                                
                                    2
                                
                                
                                    8
                                
                            
                        
                    =256 bits of memory … ϵNFAs can be implemented directly with ease, using the automata processor. The ϵNFA on the left side in Fig. 4 with state … and an epsilon transition … can be realized directly in the automata processor …”). Hence the combination of the Sabotta and Dlugosch references teaches this limitation involving receiving streams of input data patterns (represented by multiple-bit signals), where the input data patterns are represented by a group of automaton states performing matching on each symbol cycle.).
Regarding original Claim 14, 
Fu in view of Sabotta, in further view of Gao, in even further view of Borkar, in even further view of Roy, in even further view of Roy II, in even further view of Dlugosch teaches
	(Original) The method according to claim 12, wherein one or more self-activating states of automata connect to one group of states of automata for multiple-bit signals to hold a position with a potential pattern sequence when one or more mismatches of multiple-bit signals are seen, and hold this position until an end of a transaction, in order to deal with the discontinuous sequences (Examiner’s note: Under its broadest reasonable interpretation in light of Applicant’s specification p.16 lines 18-20, this limitation broadly recites a set of automata states that are connected to another set of automata states that identify and process irregular data patterns when receiving mismatched input data patterns. Fu teaches an automata represented by an array of STEs to identify input data patterns where the data input patterns containing mismatch errors or substitution errors (where the presence of these errors produces irregular item/elements or sequences within the input data patterns). Fu additionally teaches that STEs representing states M0-M4 are used to enter and store a position encoded identifiable data pattern that can represent one or more position encoded input data patterns (representing self-activating states as notated by the self-referential square arrows). By activating themselves, these states M1-M4 can remain active even in the case of a mismatch (or multiple mismatches) within a sequence. If these states eventually does match with an input symbol, it will activate its connected output states and the matching process will continue. States N1, N2, N3, N4 are DON’T CARE functions that can recognize any position encoded data symbol that allows the STEs in states M0-M4 to recognize a pattern sequence (e.g., “ACACTTGG”) in input data pattern (e.g. “ATTCAAGG”) despite the mismatch and/or substitution errors. States N1-N4 are entered from respective states M1-M4 upon detection of these mismatch and/or substitution errors, and allow symbol matching to continue even in the presence of substitution errors and mismatch errors (representing the generation of discontinuous sequences), and hence these two sets of states correspond to a set of self-activating states (M1-M4) connected to a set of states (N1-N4) that identify and process irregular data patterns when receiving mismatched input data patterns (Fu [0062]: “… any position … mismatch may result in a break at the corresponding state (e.g., STE) … this presently discussed technique may reduce the graph size … and may thus overcome the limitation of maximum pattern length described in previous solution … it may be useful to expand the present method to find patterns in which the search may allow for one or more errors (e.g. mismatches, insertions, deletions, and so forth).”; Figure 9, [0076]; and Figure 10, [0090]-[0091]).).
Regarding original Claim 16, 
Fu in view of Sabotta, in further view of Gao, in even further view of Borkar, in even further view of Roy, in even further view of Roy II, in even further view of Dlugosch teaches
 (Original) The method according to claim 12, 
wherein each one of the plurality of hierarchical patterns is expressed by a non-deterministic finite automaton (NFA) (Examiner’s note: As indicated earlier, Dlugosch teaches an automata processor execution model including a set of automation states and a sequence of alphabet symbols provided as input into the automaton execution model, where these states in an NFA are implemented using the automata processor using a plurality of state transition elements, with the input data patterns (representing a plurality of hierarchical patterns) are provided into the row addresses of the automata processor (Dlugosch p.3088 Section 1 Introduction 4th paragraph; pp.3088-3089 Section 2 Automata Processor Execution Model; p.3090 Section 3.1 A Memory-Derived Architecture; and pp.3092-3093 Section 3.3.1 The State Transition Element and p.3092 Figure 4 Epsilon NFA). Similarly, Sabotta teaches using an automata processor to implement a NFA, where the connected elements of the automata processor include state transition elements that perform matching (Sabotta pp.6-7 Automata Processor implementations of NFA 1st-2nd paragraphs; and p.12 Section 3.1.1 Types of elements and p.12 Section 3.1.1.1 State transition element).) …
… with multiple delimiters to represent boundaries of different levels in the hierarchical pattern (Examiner’s note: Sabotta teaches a sequence of protein sequences streamed into the automata processor, where the input protein sequences contain information for a series of amino acids for each protein (where these sequences of a series of amino acids for each protein sequence represents a hierarchical pattern) (Sabotta pp.21-22 Section 4.3.1 PROSITE patterns). Sabotta further teaches using Automata Network Markup Language (ANML) to apply special characters that define the boundaries between the preamble of the input protein sequences (‘xff’), the boundaries of each protein sequence (‘\n’), and the end of the input stream of sequences (‘1’), where these special characters correspond to multiple delimiters that represent boundaries of different levels in the hierarchical pattern (Sabotta Figure 4.2 and pp.24-25 2nd paragraph: “… The end of the preamble is denoted with the special ‘xff’. After the enable preamble, proteins sequences are streamed. Each protein sequence is delimited by a ‘\n’ character. When all protein sequences have been streamed, a special character ‘1’ is inserted to indicate the end of the stream and to enable reporting.”). Similarly, Roy II teaches using special characters (X,Y, Z, B) to delimit boundaries between nodes, cliques, and buckets in streaming input data consisting of multiple DNA or protein sequences (Roy II p.420 Figure 8 and p.420 Section V.E. Automata Processor Implementation Details 1st-2nd paragraphs: “To delimit boundaries between nodes, cliques, and buckets when streaming input, we use special characters {X,Y,Z,B} not part of the sequence alphabet … one continuous data flow is generated by the CPU for each iteration … the data flow consists of a sequence of all buckets containing i-cliques with appropriate node/clique/bucket/data flow delimiters …”).).
Regarding original Claim 17, 
Fu in view of Sabotta, in further view of Gao, in even further view of Borkar, in even further view of Roy, in even further view of Roy II, in even further view of Dlugosch teaches
(Original) The method according to claim 16, wherein different symbols are reserved as delimiters of different levels to represent hierarchical structures in the plurality of hierarchical patterns (Examiner’s note: As indicated earlier, Roy II teaches using special characters (X,Y, Z, B) to delimit boundaries between nodes, cliques, and buckets in streaming input data consisting of multiple DNA or protein sequences. These nodes, cliques, and buckets in streaming input data represent different subsets of protein sequences (motifs) within the input streamed data (Roy II pp.418-419 Section IV. Overview of the Proposed Algorithm and p.419 Finding Cliques in Multipartitie Sequence Graph), and hence the use of these different special characters to delimit boundaries between these subsets of motifs correspond to using different symbols that are reserved as delimiters to different levels to represent hierarchical structures in the plurality of hierarchical patterns (Roy II p.420 Figure 8 and p.420 Section V.E. Automata Processor Implementation Details 1st-2nd paragraphs).).
Regarding original Claim 18, 
Fu in view of Sabotta, in further view of Gao, in even further view of Borkar, in even further view of Roy, in even further view of Roy II, in even further view of Dlugosch teaches
	(Original) The method according to claim 16, wherein multiple entry points are added to the NFA to make it capable of matching the plurality of hierarchical patterns with different lengths (Examiner’s note: Dlugosch teaches an 𝛜NFA containing two start states (one at state s-i and one at state s-j, Dlugosch p.3092 Figure 4). A person having ordinary skill in the art would understand that having multiple start states within an automata would allow an automata to support a plurality of input data patterns that match the respective information at each of these different start states, potentially resulting in matching input data patterns of different lengths (Dlugosch p.3092 Section 3.3.1 The State Transition Element 3rd paragraph and p.3092 Figure 4).).
Regarding original Claim 19, 
Fu in view of Sabotta, in further view of Gao, in even further view of Borkar, in even further view of Roy, in even further view of Roy II, in even further view of Dlugosch as applied to Claim 10 teaches 
(Original) The method according to claim 10, wherein the counting uses on-chip counters of the processor to calculate the occurrences of the plurality of hierarchical patterns in the datasets (Examiner’s note: As indicated earlier, Gao teaches XML statements include text elements containing different informational content that may occur infrequently and validating them as schematically identical in structure to a known text element based on the established context and ordering of the elements (Gao Figure 8, where </author> is matched to </category>, and Gao Figure 10, where <//comment> is matched to </comment>), and providing these text elements to an automaton processor that contains a series of instructions to further process and consume the validated input text characters representing each segmented text (where this processing and consumption of the validated input text represents a matching process, Gao Figure 9, [0088]). As indicated earlier, Sabotta teaches an automata processor containing counter elements that calculate the occurrences of sub-expressions, where these sub-expressions represent input data patterns (Sabotta pp.32-33 Section 5.2.1 1st-2nd paragraphs). Furthermore, as indicated earlier, Dlugosch teaches the automata processor has the capability to match any subset of all possible 8-bit symbols. A person having ordinary skill in the art would understand that hierarchical pattern strings such as XML, HTML statements are expressed in strings containing alphanumeric and special characters, and alphanumeric characters and special characters can be represented as 8-bit symbols (i.e., characters in ASCII notation), and hence the memory design that supports the matching all possible 8-bit symbols allows a method in which the matching is capable of capturing a plurality of hierarchical patterns in the datasets (Dlugosch p.3092 Section 3.3.1 The State Transition Element 4th paragraph). Hence the combination of the Gao, Sabotta, and Dlugosch references teaches this limitation of using on-chip counters of a process to calculate the occurrences of a plurality of hierarchical patterns in the datasets.).
Regarding original Claim 20, 
Fu in view of Sabotta, in further view of Gao, in even further view of Borkar, in even further view of Roy, in even further view of Roy II, in even further view of Dlugosch as applied to Claim 10 teaches 
(Original) The method according to claim 10, wherein the method further comprises a step of minimizing an output from the processor by delaying reporting of events to a final processing cycle (Sabotta p.14 Section 3.1.2 Input and output 2nd paragraph: “… a reporting element can be configured to wait until the end of the data stream and report if it had been activated …”; and p.39 Section 5.3.2.2 Output handling: “… The process of transferring data from the output event memory to the main output event buffer costs roughly 40 input symbol cycles … this cost must be paid serially. If all six output regions report simultaneously, their collective results cannot be reported for 40*6=240 input symbol cycles … it is important to minimize the amount of reporting in general.  Where possible, it can be advantageous to have multiple elements wait to report simultaneously or at the end of the input data.”).
Regarding amended Claim 22,
Claim 22 recites an electronic automaton device for discovering a plurality of hierarchical patterns in datasets, each automaton expression of the plurality of hierarchical patterns comprising claim limitations that are similar in scope to the corresponding claim limitations recited in Claims 1 and 10, and hence is rejected under similar rationale and motivations provided by Fu, Sabotta, Gao, Borkar, Roy, Roy II, and Dlugosch as indicated in Claims 1 and 10. 
In addition, Fu teaches a processor-based system including one or more automata processors, where this processor-based system including one or more automata processors represents an electronic automaton device (Fu Figure 1, [0018]: “… The processor-based system 10 may include any of various electronic devices such as … computers, tablet computers, …”, and [0023]: “… the system 10 may also include one or more automata processors 30 …”). Fu also teaches the limitation “each automaton expression …”, where Fu teaches one or more automata processors for comparing data patterns and identifying data patterns within input data patterns (representing a matching process). This matching process also involves encoding position information with each identified data pattern sequence, where these identified data pattern sequences represent identified automaton expressions (Fu [0015]). 
Furthermore, as indicated earlier, Gao teaches XML statements include text elements containing different informational content that may occur infrequently and validating them as schematically identical in structure to a known text element based on the established context and ordering of the elements (Gao Figure 8, where </author> is matched to </category>, and Gao Figure 10, where <//comment> is matched to </comment>), and providing these text elements to an automaton processor that contains a series of instructions to further process and consume the validated input text characters representing each segmented text (where this processing and consumption of the validated input text represents a matching process, Gao Figure 9, [0088]). As indicated earlier, Sabotta additionally teaches an automata processor containing counter elements that calculate the occurrences of sub-expressions against target thresholds and generates an output (representing a signal), where these sub-expressions represent input data patterns (Sabotta p.12 Section 3.1.1.2 Counter element; and pp.32-33 Section 5.2.1 Element and routing implementation 1st-2nd paragraphs). Furthermore, as indicated earlier, Dlugosch also teaches the automata processor has the capability to match any subset of all possible 8-bit symbols. As indicated earlier, a person having ordinary skill in the art would understand that hierarchical pattern strings such as XML, HTML statements are expressed in strings containing alphanumeric and special characters, and alphanumeric characters and special characters can be represented as 8-bit symbols (i.e., characters in ASCII notation), and hence the memory design that supports the matching all possible 8-bit symbols allows a method in which the matching is capable of capturing a plurality of hierarchical patterns in the datasets (Dlugosch p.3092 Section 3.3.1 The State Transition Element 4th paragraph). Hence the combination of the Fu, Gao, Sabotta, and Dlugosch references teaches the limitations “each automation of the plurality of hierarchical patterns …” and “wherein the electronic automation device is configured to recognize the plurality of hierarchical patterns and create a signal when the occurrence of one of the plurality of hierarchical patterns exceeds a given threshold”.
Additionally, Dlugosch teaches the limitation “a finite automaton”, where Dlugosch teaches an automata processor architecture that implements the processing of a finite automaton execution model (Dlugosch pp.3088-3089 Section 2 Automata Processor Execution Model; p.3090 Figure 1 and Section 3.1 A Memory-Derived Architecturep.3088 Section 1 Introduction 4th paragraph: “… We have created an architecture purpose-built for direct implementation of an NFA which achieves significantly improved processing efficiency, capacity, expressiveness, and computational power … its semiconductor implementation is described in Section 3.”; and p.3092 Section 3.3.1 and p.3092 Figure 4 Epsilon NFA: “The state transition element consists of the current state memory and the next state decoder …State bits are pre-loaded prior to processing any input symbols … ϵNFAs can be implemented directly with ease, using the automata processor. The ϵNFA on the left side in Fig.4 with start state s-i (indicated by the triangle) and an epsilon transition from s-i to s-j can be realized directly in the automata processor by also making s-j a start-enabled state transition element, as shown on the right side of Fig. 4.”). 
Regarding original Claim 23, 
Claim 23 recites the electronic automaton device according to claim 22, comprising of claim limitations that are similar in scope to corresponding claim limitations recited in Claim 13, and hence is rejected under similar rationale provided by Fu, Sabotta, Gao, Borkar, Roy, Roy II, and Dlugosch as indicated in Claim 13, in view of the rejections applied to Claim 22. 
Regarding original Claim 24, 
Claim 24 recites the electronic automaton device according to claim 23, comprising of claim limitations that are similar in scope to corresponding claim limitations recited in Claim 14, and hence is rejected under similar rationale provided by Fu, Sabotta, Gao, Borkar, Roy, Roy II, and Dlugosch as indicated in Claim 14, in view of the rejections applied to Claim 23. 
Regarding original Claim 26, 
Claim 26 recites the electronic automaton device according to claim 22, comprising of claim limitations that are similar in scope to corresponding claim limitations recited in Claim 16, and hence is rejected under similar rationale provided by Fu, Sabotta, Gao, Borkar, Roy, Roy II, and Dlugosch as indicated in Claim 16, in view of the rejections applied to Claim 22. 
Regarding original Claim 27,
Claim 27 recites the electronic automaton device according to claim 22, comprising of claim limitations that are similar in scope to corresponding claim limitations recited in Claim 17, and hence is rejected under similar rationale provided by Fu, Sabotta, Gao, Borkar, Roy, Roy II, and Dlugosch as indicated in Claim 17, in view of the rejections applied to Claim 22. 
Regarding original Claim 28,
Claim 28 recites the electronic automaton device according to claim 26, comprising of claim limitations that are similar in scope to corresponding claim limitations recited in Claim 18, and hence is rejected under similar rationale provided by Fu, Sabotta, Gao, Borkar, Roy, Roy II, and Dlugosch as indicated in Claim 18, in view of the rejections applied to Claim 22. 
Regarding original Claim 29, 
Fu in view of Sabotta, in further view of Gao, in even further view of Borkar, in even further view of Roy, in even further view of Roy II, in even further view of Dlugosch as applied to Claim 22 teaches
(Original) The electronic automaton device according to claim 22, wherein the plurality of counter elements are connected to a pattern matching automaton to calculate the occurrence of one of the plurality of hierarchical patterns in the datasets (Examiner’s note: As indicated earlier, Sabotta teaches an automata processor containing state transition elements and counter elements, where the associated counter elements model the received input data patterns by counting the pattern occurrences against a threshold (Sabotta p.12 Section 3.1.1.1 State transition element, p.12 Section 3.1.1.2 Counter element, and p.13 Figure 3.2, where the output connection from a counter element is a respective automaton state represented by an STE; and Sabotta pp.32-33 Section 5.2.1 Element and routing implementation 1st-2nd paragraphs). While Sabotta Figure 3.2 only shows one counting element connected to a simple pattern matching automaton, Sabotta p.13 1st paragraph further teaches that counter elements can be used to consolidate a large number of duplicate states, and hence a person having ordinary skill in the art would understand that this indicates that a plurality of counter elements can be connected to a larger pattern matching automaton to performing the respective counts of different input patterns represented by the automaton. Similarly, Dlugosch teaches this same concept, where a plurality of counters are connected to a pattern matching automaton (Dlugosch p.3093 Figure 6. Counter element example.).).
Claims 15, 21, and 25 are rejected under 35 U.S.C. § 103 as being unpatentable over 

Fu, Yao, U.S. PGPUB 2016/0357704, filed 5/27/2016 [hereafter referred as Fu] in view of Sabotta, Christopher “Advantages and challenges of programming the Micron Automata Processor,” 2013, Iowa State Graduate Theses and Dissertations, 13613 [hereafter referred as Sabotta], in further view of Gao et al., U.S. PGPUB 2009/0083294, published 3/26/2009 [hereafter referred as Gao], in even further view of Borkar et al., Automatic Segmentation of text into structured records, ACM SIGMOD 2001 May 21-24 2001, ACM 2001 [hereafter referred as Borkar], in even further view of Roy, Indranil, "Algorithmic Techniques for the Micron Automata Processor," Doctoral Thesis, Georgia Institute of Technology, August 2015 [hereafter referred as Roy], in even further view of Roy et al., “Finding Motifs in Biological Sequences using the Micron Automata Processor,” IEEE 28th International Parallel & Distributed Processing Symposium, 2014 [hereafter referred as Roy II], in even further view of Dlugosch et al., An Efficient and Scalable Semiconductor Architecture for Parallel Automata Processing, IEEE Transactions on Parallel and Distributed Systems, Vol.25, No.12, December 2014 [hereafter referred as Dlugosch] as applied to Claims 10 and 22; in even further in view of Mabroukeh et al., A Taxonomy of Sequential Pattern Mining Algorithms, ACM Computing Surveys, Vol.43, No.1, Article 3, November 2010 [hereafter referred as  Mabroukeh].
Regarding original Claim 15, 
Fu in view of Sabotta, in further view of Gao, in even further view of Borkar, in even further view of Roy, in even further view of Roy II, in even further view of Dlugosch as applied to Claim 10 teaches 
(Original) The method according to claim 10.
However, Fu in view of Sabotta, in further view of Gao, in even further view of Borkar, in even further view of Roy, in even further view of Roy II, in even further view of Dlugosch does not teach
wherein the sets are converted to the discontinuous sequences by sorting items of each transaction with a predefined order.
Mabroukeh teaches
wherein the sets are converted to the discontinuous sequences by sorting items of each transaction with a predefined order (Examiner’s note: Under its broadest reasonable interpretation in light of Applicant’s specification p.15 lines 9-11, the term “discontinuous sequences” broadly indicates that the input data patterns may contain infrequent/irregular sequences, and hence this limitation broadly recites identifying and determining infrequent/irregular sequences through some form of sorting or ordering technique. Mabroukeh teaches a DISC-all algorithm that prunes infrequent sequences according to other sequences of the same length by employing lexicographical and temporal ordering in its search for infrequent sequences, where the identification of a minimum length subsequence k and using this relation to define a k-minimum order (representing a number of occurrences) to lexicographically and temporally sort a database into k-stored databases corresponds to a process for identifying and determining infrequent sequences through a sorting technique (Mabroukeh p.3:32 Section 4.3.3: DISC-all [Chiu et al. 2004]: “… Direct Sequence Comparison (DISC) prunes infrequent sequences according to other sequences of the same length. To compare sequences of the same length, the procedure employs lexicographical ordering and temporal ordering, respectively. … the sequence A=<a(bc)(de)> is smaller than the sequence B=<a(cd)(bf)> in lexicographical order because b < c in position 2 … Moreover, if C=<(abc)(de)>, then C < A because of the temporal order of itemsets in position 1. … DISC-all pruning algorithm employs lexicographical and temporal ordering. … Given a minimum support count ξ, the k-minimum sequence at position ξ in the k-sorted database is called alpha-                
                    
                        
                            α
                        
                        
                            ξ
                        
                    
                
            , any k-minimum sequence appearing at a position less than that of                 
                    
                        
                            α
                        
                        
                            ξ
                        
                    
                
             (according to k-minimum order) is infrequent because the database is sorted.  All k-minimum sequences less than                 
                    
                        
                            α
                        
                        
                            ξ
                        
                    
                
             are pruned …”).).
Both Fu in view of Sabotta, in further view of Gao, in even further view of Borkar, in even further view of Roy, in even further view of Roy II, in even further view of Dlugosch and Mabroukeh are analogous art, since both teach techniques for performing sequential pattern matching.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention take the sequential pattern matching methods taught in Fu in view of Sabotta, in further view of Gao, in even further view of Borkar, in even further view of Roy, in even further view of Roy II, in even further view of Dlugosch and incorporate the pruning algorithm implemented by the DISC-all method taught in Mabroukeh, in order to improve query performance. The motivation to combine is taught in Mabroukeh, since the pruning algorithm outperforms other sequential pattern matching methods (e.g., PrefixSpan) and improves query performance for large databases by allowing the algorithm to remove infrequent sequences within a minimum support count ξ and thus skip searching for these sequences, resulting in a more efficient use of storage and a more computationally efficient algorithm (Mabroukeh 3:33, 3rd paragraph: … The DISC-all algorithm outperforms PrefixSpan for different kinds of databases. The improvement of the DISC-all algorithm grows as the database size increases. … By contrast the DISC-all algorithm can skip more infrequent sequences during direct sequence comparison because ξ increases with the growth of database size.”).
Regarding original Claim 21, 
Fu in view of Sabotta, in further view of Gao, in even further view of Borkar, in even further view of Roy, in even further view of Roy II, in even further view of Dlugosch as applied to Claim 10 teaches
(Original) The method according to claim 10, wherein the preprocessing of the input datasets further comprises steps of:
… encoding … into multiple-bit signals (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites arranging the filtered items as the input dataset in the input interface of an automata processor. As indicated earlier, Dlugosch teaches arranging and decoding the input as 8-bit symbols to the row address for the automata processor to facilitate the indexing into the plurality of STEs (arranged as a two-dimensional memory array of rows and columns) (Dlugosch p.3090 Fig. 1 and Section 3.1 A Memory-Derived Architecture). Dlugosch additionally teaches these 8-bit input symbols are internally supported in the state transition element memory array as columns of 256 bits of memory, such that this design allows any subset of the possible 8-bit symbols to be programmed, where this programming of any subset of the possible 8-bit symbols corresponds to an encoding process to apply the input dataset into multiple-bit signals for the automata processor (Dlugosch p.3092 Section 3.3.1 The State Transition Element 2nd paragraph and 4th paragraph).) …
While Fu in view of Sabotta, in further view of Gao, in even further view of Borkar, in even further view of Roy, in even further view of Roy II, in even further view of Dlugosch teaches encoding automata processor inputs into multiple-bit signals, Fu in view of Sabotta, in further view of Gao, in even further view of Borkar, in even further view of Roy, in even further view of Roy II, in even further view of Dlugosch does not explicitly teach
… filtering out infrequent items from the input datasets …
… encoding the filtered items …
… sorting the encoded items within one transaction with a predefined order.
Mabroukeh teaches
… filtering out infrequent items from the input datasets (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites identifying and determining infrequent/irregular items/elements or sequences through some form of sorting or ordering technique, and removing these infrequent items/elements or sequences. Mabroukeh teaches a DISC-all algorithm that prunes infrequent sequences according to other sequences of the same length by employing lexicographical and temporal ordering in its search for infrequent sequences, where this lexicographical and temporal ordering leads to an identification of a minimum length subsequence k, and hence using this relation to define a k-minimum order (representing a number of occurrences) to identify sequences that can be removed or pruned out corresponds to a process for identifying and removing infrequent sequences (Mabroukeh p.3:32 Section 4.3.3: DISC-all [Chiu et al. 2004]: “… Direct Sequence Comparison (DISC) prunes infrequent sequences according to other sequences of the same length. To compare sequences of the same length, the procedure employs lexicographical ordering and temporal ordering, respectively. … the sequence A=<a(bc)(de)> is smaller than the sequence B=<a(cd)(bf)> in lexicographical order because b < c in position 2 … Moreover, if C=<(abc)(de)>, then C < A because of the temporal order of itemsets in position 1. … DISC-all pruning algorithm employs lexicographical and temporal ordering. … Given a minimum support count ξ, the k-minimum sequence at position ξ in the k-sorted database is called alpha-                
                    
                        
                            α
                        
                        
                            ξ
                        
                    
                
            , any k-minimum sequence appearing at a position less than that of                 
                    
                        
                            α
                        
                        
                            ξ
                        
                    
                
             (according to k-minimum order) is infrequent because the database is sorted.  All k-minimum sequences less than                 
                    
                        
                            α
                        
                        
                            ξ
                        
                    
                
             are pruned …”).) …
… encoding the filtered items (Examiner’s note: Mabroukeh teaches taking the identified sequences and forming a counting array similar to an id-list in SPADE that contains support count for each sequence of minimum length in each identified partition. A person having ordinary skill in the art would understand that the creation of a counting array produces a list containing characters that can be further encoded as 8-bit characters, and hence this process of creating a counting array based on the identified sequences of minimum length corresponds to an encoding of the filtered items (Mabroukeh p.3:33 2nd paragraph: “… we find the next minimum 1-sequence in each of the five customer sequences … Now take the <a>-partition, a counting array is created similar to id-list in SPADE that contains support count for each 1-sequence in <a>-partition … along with its position …”).) …
… sorting the encoded items within one transaction with a predefined order (Examiner’s note: As indicated earlier, Mabroukeh teaches a DISC-all algorithm that prunes infrequent sequences according to other sequences of the same length by employing lexicographical and temporal ordering in its search for infrequent sequences, where the identification of a minimum length subsequence k and using this relation to define a k-minimum order (representing a number of occurrences) to lexicographically and temporally sort a database into k-stored databases corresponds to a process for identifying and determining sequences using a sorting technique (Mabroukeh p.3:32 Section 4.3.3: DISC-all [Chiu et al. 2004]).).
Both Fu in view of Sabotta, in further view of Gao, in even further view of Borkar, in even further view of Roy, in even further view of Roy II, in even further view of Dlugosch and Mabroukeh are analogous art, since both teach techniques for performing sequential pattern matching.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention take the sequential pattern matching methods taught in Fu in view of Sabotta, in further view of Gao, in even further view of Borkar, in even further view of Roy, in even further view of Roy II, in even further view of Dlugosch and incorporate the pruning algorithm implemented by the DISC-all method taught in Mabroukeh, in order to improve query performance. The motivation to combine is taught in Mabroukeh, as provided in the prior art claim mapping of Claim 15 recited above.
Regarding original Claim 25,
Claim 25 recites the electronic automaton device according to claim 22, comprising of claim limitations that are similar in scope to corresponding claim limitations recited in Claim 15, and hence is rejected under similar rationale and motivations provided by Fu, Sabotta, Gao, Borkar, Roy, Roy II, Dlugosch, and Mabroukeh as indicated in Claim 15, in view of the rejections applied to Claim 22. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WAI YIN KWAN whose telephone number is 303-297-4332. The examiner can normally be reached Monday-Friday 8:00am - 4:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 571-272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM WAI YIN KWAN/Examiner, Art Unit 2121                                                                                                                                                                                                        



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121